DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 10/30/20 was entered into the record.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “decal rollers.”  It appears to be a misspelling of “decurl rollers.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata US 7,415,219 (“Kawamata”) in view of Barry et al. US 7,018,121 (“Barry”).
 Regarding claim 2, 5, 6, and 8, Kawamata disclosed an image forming apparatus comprising: 
 	an image forming unit configured to form a toner image on a sheet (Figure 1); 

 	a first sensor unit (90) configured to detect the sheet moving along the space;
 	a pair of rollers disposed downstream of the fixing nip in the conveyance direction (Figure 4). 
 	While Kawamata schematically shows the sensor 90 in Figures 4 and 5 and teaches the proximity to the heating unit (column 6, lines 30-32), Kawamata fails to teach specifics of the sensor, including the sensor type and necessary placement.  
 	Barry teaches a sensor unit that includes a light-emitting unit (52, 62) and a light-receiving unit (58, 68), and the light- receiving unit receives light emitted from the light-emitting unit; and a reflecting member (57, 67) configured to reflect, toward the light-receiving unit, the light emitted from the light-emitting unit, wherein the sensor unit is disposed inside a first guide member, and the reflecting member is disposed inside a second guide member (Figures 7 and 9).  A light-blocking portion, a rib disposed on the 
 	The first guide member (44a) includes a first opening on a path of the light emitted from the light-emitting unit toward the reflecting member and a second opening on a path of the light reflected by the reflecting member toward the light-receiving unit (Figure 9).  
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Barry within Kawamata to use the optical sensor setup within the guide member to reliably detect whether a sheet is present in the sheet path.  
 	Kawamata also did not teach a second sensor unit including a flag member.  Barry taught the widely known use of a sensor member configured to detect a sheet by coming into contact with the sheet, wherein the sensor unit includes a flag member which is movable by coming into contact with the sheet such that a sensor member’s transmission state is changed by the flag member (see the third paragraph of column 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Barry to provide mechanical sensor units as well to detect sheets.
 	The prior art references teach all of the claimed elements.  All of the claimed elements would continue to operate in the same manner when combined into one device.  Therefore, the results would have been predictable to one of ordinary skill in the art.  Moreover, there are a finite number of predictable potential locations to place the sensors to detect sheets.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to dispose the first sensor unit between the fixing 
 	Regarding claim 9, Kawamata disclosed the first guide member is rotatable between a position where the first guide member and the second guide member face each other across the space (Figure 5) and a position for opening the space (Figure 4).
 	Regarding claim 10, Barry teaches the first opening and the second opening are inclined relative to the guide face.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Barry within Kawamata to have the inclined openings such that they would be inclined relative to a direction perpendicular to a rotation shaft of the first guide member.  The inclination ensures the light travels the desired path for proper sensing.
 	Regarding claim 11, Kawamata disclosed the pair of rollers (90,92 seen in Figure 4) which can be considered decurl rollers which can correct curl of a sheet (while the sheet is passed through).

 Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Barry as applied to claim 2 above, and further in view of Harano et al. US 4,652,743 (“Harano”).  Kawamata in view of Barry taught the limitations of claim 2, but did not teach the material making up the reflecting member.  Harano teaches using sheet metal, stainless steel as a reflecting member (see the first full paragraph of column 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a stainless sheet metal as a reflecting member because of its high reflectivity and durability.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Barry as applied to claim 2 above, and further in view of Watatani et al. US 9,061,850 (“Watatani”).  Kawamata in view of Barry taught the limitations of claim 2, but while Kawamata schematically shows the sensor 90 in Figures 4 and 5 and teaches the proximity to the heating unit (column 6, lines 30-32), Kawamata fails to teach specifics of the sensor, including that the sensor is disposed above the pressure roll/heating nip.
 	Watatani teaches in a vertical direction a sensor unit (25) disposed above a pressure roller unit/heating unit nip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Watatani to situate the sensor above the nip such that the sensor unit was disposed above the pressure unit and the reflecting member is disposed above the heating unit to reliably detect the passage of the sheet through the fixing region.

Response to Arguments
Applicant's arguments filed 10/30/20 have been fully considered but they are not persuasive.  Applicant argued that Kawamata failed to teach the second sensor unit and the sensor placement.  
As mentioned above, both would have been obvious to one of ordinary skill in the art at the time of the invention.  Accordingly, the rejections as modified above are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658